Citation Nr: 0513266	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-33 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 70 percent disabling.

2.  Entitlement to an effective date prior to May 15, 2000 
for the award of a 70 percent rating for PTSD,

3.  Entitlement to an effective date prior to May 15, 2000 
for an award of a total rating based on individual 
unemployability (TDIU).

4.  Entitlement to an effective date prior to May 15, 2000 
for an award of Dependent's Educational Assistance (DEA) 
under Chapter 35, Title 38 United States Code. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
December 1946.  His awards and decorations include the Silver 
Star Medal and a Purple Heart.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO).  This determination granted the veteran 
an increased evaluation for his service-connected PTSD from 
50 percent to 70 percent, effective from May 15, 2000.  This 
determination also awarded the veteran a TDIU and DEA, each 
of which was effective from May 15, 2000.  


FINDINGS OF FACT

1.  The veteran's PTSD is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking or mood. 

2.  The veteran began receiving treatment at VA facilities 
for his PTSD on April 16, 1999, to include hospitalization on 
May 15, 2000.

3.  In September 2003 the RO granted a 70 percent rating for 
PTSD, a TDIU, and DEA benefits effective from May 15, 2000. 

4.  The effective date for the grant of a 70 percent rating 
for PTSD is April 16, 1999, which is both the date of claim 
and date entitlement arose.

5.  The veteran last worked in 1978 as an electrician.  .

6.  The legal criteria for entitlement to a TDIU were met on 
April 16, 1999, the date of claim and the effective date of 
the 70 percent rating for PTSD.

7.  The legal criteria for DEA were met on April 16, 1999, 
the date claim and the effective date of the TDIU.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating, in 
excess of 70 percent, for PTSD have not been met.  38 C.F. R. 
Part 4, Diagnostic Code (9411) (2004).

2.  The criteria for an earlier effective date of April 16, 
1999 for the grant of a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.157, 3.400, Diagnostic Code 9411 (2004).

3.  The criteria for an earlier effective date of April 16, 
1999 for the grant of a TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.16 
(2004).

4.  The criteria for an earlier effective date of April 16, 
1999 for the grant of DEA have been met.  38 U.S.C.A. § 3501, 
3510; 5110; 38 C.F.R. §§ 3.157, 3.400, 3.807(a), 21.3021. 
(West 2002); 38 C.F.R. §§  (o)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a July 2004 statement of 
the case and supplemental statements of the case that same 
month.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  

In a letter dated in November 2002, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
an increased evaluation for his service-connected PTSD, 
evidence already submitted and/or obtained in his behalf, as 
well as the evidence VA would attempt to obtain and offered 
to assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what the VA would try to obtain. The letter did not notify 
the veteran of the evidence needed to substantiate 
entitlement to an earlier effective date for the awards of an 
increased evaluation for his PTSD, a TDIU and DEA.  However, 
the effective date issues are "down stream" issues arising 
from the grant of an increased rating for PTSD.  See Grantham 
v. Brown, 114 F .3d 1156 (1997). VA's General Counsel has 
held that VA is not required to provide § 5103(a) notice with 
regard to "down stream issues." VAOPGCPREC 8-2003 (Dec. 22, 
2003); 68 Fed. Reg. --; cf. Huston v. Principi, 17 Vet. App. 
195, 202 (2003). The Board is bound by the General Counsel's 
holding. 38 U.S.C.A. § 7104(c) (West 2002).

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA inpatient and outpatient 
treatment records and reports of comprehensive VA 
examinations provided to him since service have been obtained 
and associated with his claims file.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA 
has satisfied both its duty to notify and assist the veteran 
in this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

On a VA psychiatric examination in December 1998, the veteran 
was noted to complain of increasing difficulty keeping his 
negative emotions, relating to his WWII experiences, at bay 
since his retirement 18 years ago.  He reported disturbed 
sleep, nightmares, and feelings of depression.  The veteran 
related to his examiner several severely distressing events 
to which he was exposed during WWII.   On mental status 
examination the veteran was described as a well-groomed 
individual looking approximately his stated age.  He was 
alert and oriented in all three spheres.  Attention was 
adequate.  His speech was spontaneous and normal in rate, 
tone, and content.  The examiner noted that the veteran 
presented with moderately depressed mood and no evidence of 
formal thought disorder or delusional thinking.  He displayed 
fair to good social judgment when presented with a 
hypothetical crises scenario.  It was noted that the veteran 
had no prior history of psychiatric treatment.  The veteran 
reported that his episodes of nightmares and bad memories 
prevent him from interacting socially for as much as four 
hours a day, once a month.  He added that he feels depressed 
much of the time during the holiday season.  PTSD secondary 
to combat experiences (mild to moderate) and anxiety 
secondary to medical condition were the Axis I diagnoses.  
The veteran's Global Assessment of Functioning (GAF) was 51.  
The examiner stated that the veteran appeared to suffer from 
mild to moderate symptoms of PTSD.

Service connection for PTSD was established by a February 
1999 RO rating action.  This disorder was rated as 30 percent 
disabling under Diagnostic Code 9411 of VA's Schedule for 
Rating Disabilities (Rating Schedule), effective from June 
1998.  The veteran was notified of that decision and his 
appellate right.  He did not appeal this determination which 
is final.  38 U.S.C.A. § 7105 (West 2002).

The veteran received intermittent treatment at a VA 
Outpatient from January 1999 and May 2001 for various 
disorders.  When seen on April 16, 1999 he stated that he had 
nightmares which woke him up, and caused him to sit up with 
shortness of breath.  He was startled.  He was told this was 
probably all related to anxiety.  He was not treated for 
anxiety nor had he been in PTSD counseling.  He was not 
suicidal.  The assessments included PTSD with related anxiety 
attacks.  He was referred to the PTSD clinic for evaluation 
and treatment.  

He was seen at the PTSD clinic in May 1999.  At that time it 
was reported that he was labile when discussing specific 
issues.   He had a superficial veneer of pleasantness to 
cover his obvious anxiety and depression.  The examiner 
indicated that he was considering referring the patient to an 
inpatient program sometime in the near future.  He continued 
to be seen at PTSD group therapy.  

In September 1999 he was reported to be rather social in 
group, superficially pleasant and outgoing.  His affect 
reportedly remained somewhat blunted and his mood, 
notwithstanding his attempts to cover it, to be one of 
moderate depression       

He was evaluated by a psychiatrist in October 1999.  At that 
time it was reported that the veteran was a retired 
electrician, who carried a diagnosis of PTSD.  The veteran 
related that within the current year he experienced the death 
of three of his relatives and that he had undergone bypass 
surgery and an eye operation.  On mental status examination 
the veteran was verbal and cooperative.  There was no formal 
thought disorder and his insight and judgment were 
characterized as fair.  PTSD and anxiety disorder were 
diagnosed.  The veteran's GAF was 50.  Similar findings, as 
well as a GAF of 50, were reported on a psychiatric 
evaluation of the veteran in late October 1999.  PTSD clinic 
notes in November 1999 record that the veteran was able to 
share more of his personal experiences in the war.  It was 
also reported that he continued to remain somewhat 
superficial with little regard expressed as to how he feels 
at the emotional level.  In December 1999, the veteran was 
reported to be a more active participant in the group 
process.  He was also noted to remain somewhat superficial 
and pleasant and seemingly enjoying the interaction with the 
group.

When seen in January 2000, the veteran related that it was a 
difficult time of year for him as it was a time in which he 
lost several troops that he feels guilty for placing in harms 
way.  He reported sleeping fitfully and acknowledged 
currently feeling more stress and depression.  A psychiatric 
note in January 2000 reported that a psychiatric evaluation 
found the veteran to be verbal and cooperative as well as 
relevant and coherent.  There was no formal thought disorder 
and is affect was full with neutral mood.  Insight and 
judgment were fair.  PTSD and anxiety disorders were 
diagnosed.  The GAF was 50.  In February 2000 it was noted 
that the veteran was able to discuss his military experience 
in depth at group therapy.  He discussed several issues 
concerning his wounding a well as some of the terribly 
traumatic experiences he went through.  He reportedly 
continued to be somewhat superficial and avoidant when 
discussing emotional issues.  The veteran related that he is 
still experiencing many symptoms associated with his long 
term PTSD and is often times finding himself reflecting 
regarding loss issues and specific traumas of that time. 

In a PTSD group clinical note in March 2000 the veteran 
reportedly was able to follow the flow of the group 
discussion and to identify readily with the various symptoms 
that others expressed within the group.  The veteran was 
again noted in April 2000 to be superficially pleasant.  It 
was also noted that he seemed to be carrying a great burden 
of anxiety, depression, and survival guilt with him. Often 
times, it would appear that he was sometimes aloof from the 
group.  PTSD clinic notes in April 2000 record that the 
veteran continued to be able to share with the group but to 
remain relatively stoic when discussing his own issues.  He 
was further noted to tend to avoid making comments that would 
tend to make him labile.  He stated that he was somewhat 
estranged from most activities and socially feels that 
isolation is the best avenue to pursue.  His sleep remained 
constantly disturbed and he continued to have intrusive 
recollections of his wartime experiences.   Anhedonia was 
noted to persist.  A general psychiatry progress note dated 
in late April 2000, recorded that the veteran carries a 
diagnosis of PTSD and informed that the winter season is a 
bad one because he was wounded and many of his friends died.  
With respect to current symptoms, the veteran reported that 
he was "doing alright, but I have a problem sleeping."  On 
objective examination, the veteran was verbal and 
cooperative.  He was relevant and coherent.  There was no 
formal thought disorder.  His affect was full and congruent 
with neutral mood.  There was no risk of lethality.  Insight 
and judgment were fair.  PTSD, anxiety and insomnia were 
diagnosed.  The GAF was 50.

On May 15, 2000, the veteran was hospitalized at a VAMC for 
the Track I part of the Batavia VA PTSD Residential 
Rehabilitation Treatment Unit for evaluation and treatment 
relative to his PTSD.  On admission the veteran complained of 
chronic severe symptoms of PTSD, which have been particularly 
increasing in the last year, including depression, 
interrupted sleep, nightmares, severe intrusive memories, 
loss of interest in activities and an inability to 
concentrate. It was reported that many of these symptoms are 
worse in the winter. His GAF on admission was 36.  A mental 
status examination found the veteran to be alert and 
appearing quite sad.  He was cooperative and his speech was 
normal.  He complained of occasional suicidal thoughts 
without intent and stated that he would never develop such 
intent because of his beliefs.  He denied hallucinations 
except for visual ones, when taking pain medications.  While 
hospitalized the veteran participated in group and individual 
psychotherapy and psych-educational modules.  At discharge, 
the veteran was reported to have successfully completed this 
portion of the program and to express an interest in 
returning for the Track II program in August.  The veteran's 
GAF at discharge was 39.

Received in June 2000 was the veteran formal claim for 
increased benefits

On a VA PTSD examination in August 2000, it was noted that 
the veteran had worked as an appliance repairman and as an 
electrician and was placed on total permanent disability 
retirement at age sixty because of arthritic problems with 
his hands and his legs.  It was further noted that he lived 
with his wife and has had five children with whom he has 
frequent contact.  The veteran reported no other social 
contacts outside of his family.  He said that he is a member 
of the DAV and the American Legion, but does not attend any 
of their meetings.  He denied any legal problems.  He 
reported that he has been attending group psychotherapy for 
combat PTSD quite faithfully once a week for quite a while.  

On mental status examination, the veteran was noted to be 
appropriately attired in clean, casual clothing.  His 
attitude was pleasant throughout the interview and he was 
cooperative.  Speech was clear and coherent.  Affect was 
appropriate.  His mood was somewhat labile.  At times he was 
depressed and at other times he was angry.  He was generally 
anxious throughout the interview.  There was no evidence of 
any florid psychosis or gross thought disorder.  He denied 
hallucinations and expressed no delusional ideas.  The 
content of his thinking was within normal limits.  
Intellectual ability appeared to be in the dull/normal range.  
Abstract thinking was within normal limits.  He was correctly 
oriented to time, place, person, and situation.  His memory 
appeared to have mild impairment in both the recent and 
remote aspects.  Insight was weak and judgment appeared good.  
He manifested a number of symptoms consistent with diagnosis 
of combat.  The veteran said that he has been experiencing 
nightmares of combat experiences with greater frequency 
during the past two years.  

He reported sleep problems, and ruminations about his ability 
as a leader of other soldiers with resulting problems the 
following day with irritability and being short-tempered with 
no appetite.  He admitted to increasing difficulty with 
depression.  He had no suicidal or homicidal ideations.  He 
did admit that he experiences anger quite frequently.  Combat 
PTSD, chronic, marked, with increasingly frequent anxiety and 
depression periods.  The GAF was 40.

A VA Psychiatry Progress note in August 2000 recorded that on 
mental status examination the veteran associations were slow 
and negative.  His affect was anxious, sad, and depressed and 
his mood was depressed.  The veteran reported decreased 
energy, interest, function, concentration, and motivation.  
Combat related PTSD, generalized anxiety disorder, and 
insomnia were diagnosed.  The GAF was 48.

The disability evaluation for the veteran's service-connected 
PTSD was increased from 30 percent to 50 percent, effective 
from May 15, 2000, by an RO rating action dated in August 
2000.

The veteran was readmitted to a VA medical center PTSD 
program in November 2000 with an admitting diagnosis of 
chronic severe PTSD.  While hospitalized the veteran 
completed all components of the PRRP (PTSD Residential 
Rehabilitation Program).  He was motivated, compliant, and an 
active participant in his treatment program.  He reduced 
symptoms of irritability and anxiety during his stay and his 
sleep was improved in response to medication changes.  It was 
noted that the veteran's overall response to treatment was 
very positive.  The GAF during this hospitalization was 42.

A VA outpatient psychiatry progress note dated in March 2001 
records on mental status examination the veteran's 
associations were somewhat slow and negative.  His affect was 
anxious, sad, and depressed.  His behavior showed some 
decrease in psychomotor activity and speech and in increase 
in anxious gestures.  His mood was depressed and he reported 
some decreased energy, interest, function, concentration, and 
motivation.  He denied homicidal and suicidal ideation.  PTSD 
was diagnosed. The GAF was 40.

A VA outpatient psychiatry progress note dated in June 2001, 
records that the veteran reported doing okay with his 
medications and his treatment.  He was noted to be somewhat 
less irritable, agitated and upset.  On mental status 
examination, he was alert and oriented times three.  His 
appearance was casually dressed.  His associations were 
somewhat slow and negative.  His affect was anxious, sad, and 
somewhat depressed.  His behavior showed some decrease in 
psychomotor activity and speech and an increase in anxious 
gestures.  His mood was depressed and he reported some 
decreased energy, interest, function, concentration, and 
motivation.  He denied suicidal and homicidal ideations.  
There were no perceptual or intellectual deficits noted.  
Judgment and insight were felt to be mildly impaired by 
recent history.  PTSD was diagnosed.  The GAF was 35.


Received in June 2002 was a formal application for TDIU.  At 
that time the veteran reported that he last worked in 1978 as 
an electrician.  He was unable to work due to arthritis.

VA outpatient treatment records compiled between June 2002 
and September 2003 show that the veteran actively 
participated in his PTSD combat group therapy during this 
period.  Also included in these records are reports of 
behavioral health outpatient progress notes.  These notes 
show that in June 2002, the veteran reported that he still 
has nightmares and bad dreams about combat situations as well 
as feelings of guilt.  On mental status examination, the 
veteran was noted to be casually dressed and to have adequate 
personal hygiene.  He was somewhat anxious and irritable at 
times but generally cooperative during the interview.  He 
showed increased anxious gestures and stated that he still 
has agoraphobia with panic disorder.  He still has some 
decreased concentration and poor motivation and decreased 
function in general, but that his sleeping had improved with 
medication.  He denied any suicidal or homicidal ideation, 
intention or plan.  Insight and judgment were considered 
improved by recent history.  PTSD was diagnosed.  The GAF was 
45.

In July 2002, the veteran was admitted into a VA PTSD 
treatment program.  On this admission, the veteran complained 
of chronic severe symptoms o PTSD, which have been 
particularly increasing in the last year, including 
depression, interrupted sleep, nightmares, and inability to 
concentrate.  He also complained of severe intrusive 
memories.  During this admission, underwent a regimen of 
group therapy with the goals that included reducing 
depressive symptoms and enhancing anxiety and stress 
management.   

In December 2002, the veteran was noted on a VA psychiatry 
progress note to admit to depressive episodes at time.  On 
mental status examination, the veteran was found to be 
slightly anxious.  His mood was slightly depressed and his 
affect was slightly constricted.  His speech was rational, 
coherent, spontaneous, and productive.  The veteran admitted 
to decreased interest, motivation, and concentration at 
times.  There were no abnormalities of thought content or 
thought process.  There were no audio/visual hallucinations.  
Insight and judgment was fair.  The veteran denied suicidal 
or homicidal ideation, intention, or plan.  PTSD, generalized 
anxiety disorder, and panic disorder with agoraphobia were 
diagnosed.  The GAF was 43.

When seen in April 2003 at the VA Behavioral Health 
Outpatient Clinic the veteran reported doing okay except for 
increased nightmares and bad dreams since the Iraq war.  On 
objective examination, the veteran was noted to be casually 
dressed.  He was cooperative and current.  His associations 
were somewhat negative.  His affect was anxious and sad and 
somewhat depressed.  His behavior showed increased anxious 
gesture.  He stated that he still has bad dreams and 
nightmares about wartime.  He also reported decreased 
motivation and concentration problems at times but denied any 
suicidal or homicidal ideation, intention, or plans.  His 
memory appeared okay.  His insight and judgment was felt to 
be somewhat mildly impaired by recent history.   PTSD, panic 
disorder with agoraphobia, insomnia, and generalized anxiety 
disorder were diagnosed.  The GAF score was 39.

A Behavioral Health Outpatient Progress note dated in 
September 2003 notes that the veteran seems to have 
nightmares and bad dreams about the war, especially since the 
Iraq war started.  It was further noted that the veteran 
comes to the PTSD clinic regularly for individual and group 
therapy.  On objective examination the veteran was found to 
be casually dressed.  He was cooperative and coherent, as 
well as oriented in person, place, and time.  His behavior 
reportedly demonstrated increased anxious gestures.  The 
veteran reported that he had decreased motivation and 
concentration but no psychotic symptoms.  He denied any 
suicidal or homicidal ideation, intention, or plan.  His 
insight and judgment were felt to be mildly impaired by 
recent history.  PTSD, panic disorder with agoraphobia, 
insomnia, and generalized anxiety disorder were the Axis I 
diagnoses.  The GAF score was 39.

The disability evaluation for the veteran's service-connected 
PTSD was increased from 50 percent to 70 percent, effective 
from May 15, 2000, by an RO rating action dated in September 
2003.

Analysis

Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. §§ 4.2, 4.1, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 2 Vet. App. 55, 58 
(1994).  When there is a question of which of two evaluations 
will be assigned, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran is seeking an increased disability rating in 
excess of 70 percent for his service-connected PTSD.  In this 
regard, he essentially maintains that his PTSD is more 
disabling than currently evaluated. 

Under VA's Schedule for Rating Disabilities (Rating Schedule) 
a 100 percent evaluation for PTSD is warranted for total 
occupational and social impairment.  A total occupational and 
social impairment includes symptoms such as the following:  
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name.  

A 70 percent rating is available for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideations; obsess ional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, and frequent shoplifter) or any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).

The clinical evidence received in connection with the 
veteran's current claim, consisting of psychiatry progress 
notes, reports of PTSD group therapy, and a VA PTSD 
examination in August 2000 show GAF scores ranged from a high 
of 50 beginning in late 1999 to a low of 35 in June 2001.  In 
May 2000, the veteran was hospitalized and admitted to a VA 
treatment program and his GAF was assessed as 39.  On this 
hospitalization, there was evidence of sadness and a self-
report of a constellation of PTSD symptomatology.  During the 
course of his hospitalization, the veteran participated in 
his treatment with staff and other patients but this 
participation was achieved only as a result of the nature of 
the inpatient program and at discharge his PTSD was not noted 
to have significantly improved.  His GAF at discharge was 39. 

According to DSM-IV, a GAF score of 31 to 40 reflects major 
impairment in areas such as work or family relations, and 
judgment, thinking, or mood.  

On this August 2000 examination the veteran's PTSD was 
manifested by depressed mood, anger and anxiety.  While his 
insight was reported to be weak, he was otherwise essentially 
normal.  His PTSD was characterized by his examiner as marked 
with a GAF of 40.  The subsequent clinical evidence in its 
entirety shows that the symptoms noted on VA examination in 
August 2000 represents the symptomatology predominantly 
manifested by the veteran's PTSD.  

The Board does not find that the veteran meets the criteria 
for a 100 percent schedular rating under criteria of 
Diagnostic Code 9411.  In this context, the most recent 
clinical evidence as noted above fails to show symptoms that 
typify the rating criteria for a 100 percent disability.  For 
instance, there is no objective evidence of gross impairment 
in thought process or communication, persistent delusions or 
hallucinations, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.

Accordingly, the Board finds that manifestations of the 
veteran's service-connected PTSD, while significant are 
currently not productive of total occupational and social 
impairment.  Thus, the criteria for a 100 percent schedular 
have not been satisfied.  

Earlier Effective Dates

VA regulations provide that except as otherwise provided, the 
effective date of an evaluation and award for pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase in compensation will be 
the date of receipt of the claim or date entitlement arose, 
whichever is later. 38 U.S.C.A § 5110(a); 38 C.F.R. § 3.400).

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability has occurred if the claim is 
received within a year from that date; otherwise the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2)(2004)  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by the VA. 
38 U.S.C.A. § 5101(a) (West 2002).

38 C.F.R. § 3.155(a) provides that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, may be considered an 
informal claim. Such informal claim must identify the benefit 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.

38 C.F.R. § 3.157(a) (2004) provides that the effective date 
of pension or compensation benefits (as a claim for increase 
or to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later. If a formal claim 
for compensation has previously been allowed, or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, a 
report of examination or hospitalization can be accepted as 
an informal claim for benefits.  Acceptance of a report of 
examination or treatment as a claim for increase is subject 
to the payment of retroactive benefits from the date of a 
report or for a period of 1 year prior to the date of receipt 
of the report.  38 C.F.R. § 3.157 (2004).

As to reports prepared by the VA or the uniformed services, 
the date of receipt of such a claim is deemed to be the date 
of outpatient or hospital examination or date of admission to 
a VA or uniformed services hospital. 38 C.F.R. § 3.157(b)(1) 
(2004).

Pertinent regulations also provide that a total disability 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a service-connected disability, 
provided that the person has one service-connected disability 
ratable at 60 percent or more; or as a result of two or more 
service-connected disabilities, provided that the person has 
at least one disability ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  The 
existence or degree of non-service connected disabilities 
will be disregarded where the above-stated percentages are 
met and in the judgment of the rating agency such service-
connected disabilities render the veteran unemployable.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2001).

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor, which takes the veteran's case outside the norm of 
other such veterans.  See 38 C.F.R. §§ 4.1, 4.15.  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating is, in itself, a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  Therefore, the question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  See Van Hoose v. Brown, supra.

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.

In this case, the record discloses that in its September 2003 
rating decision, the RO assigned an effective date for the 70 
percent rating for PTSD of May 15, 2000, the date the veteran 
was hospitalized at a VA facility for his PTSD.  The RO 
considered the admission date as an informal claim.  The RO 
also awarded the veteran a TDIU pursuant to 38 C.F.R. 
§ 4.16(a), and DEA benefits, and assigned an effective date 
of May 15, 2000.  The RO noted that the veteran met the 
percentage requirements for a TDIU rating and determined that 
the veteran was unable to secure or follow a substantially 
gainfully occupation since his period of hospitalization in 
May 2000.

In this regard the record shows that the veteran was seen for 
his PTSD at a VA outpatient clinic on April 16, 1999.  The 
Board finds that the April 16, 1999 treatment report is an 
informal claim for an increased rating pursuant to 38 C.F.R. 
§ 3.157.  The Board is aware that the subsequent pertinent 
outpatient records doe not include detailed findings.  
However, these records show that the PTSD had reached a pont 
whether the veteran sought treatment for the first time and 
entered group therapy.  Additionally when evaluated by a 
psychiatrist in October 1999 his GAF was 50 which is 
indicative of serious symptoms, which include the inability 
to hold a job.  The Board finds that these outpatient records 
show an increase in the severity of the PTSD culminating in 
his hospitalization on May 15, 2000.  

According the Board finds that the effective date for the 
assignment of the 70 percent rating is April 16, 1999 the 
date of the outpatient treatment which is the date of receipt 
of the claim and also date entitlement arose.  

The April 16, 1999 claim for the increased rating for the 
PTSD also includes claims for the TDIU and DEA.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an 
increased disability rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded).

As the legal requirements for TDIU and DEA are met as of this 
date the Board finds that the effective date for the grant of 
TDIU and DEA is also, April 16, 1999. 

However, this same evidence does not provide a basis for an 
effective date prior to April 16, 1999.  There is not record 
of any treatment for PTSD prior to this date.  Accordingly, 
an effective date prior to April 16, 1999 is not warranted.  


ORDER

An increased evaluation for PTSD is denied.

Entitlement to an earlier effective date of April 16, 1999 
for the award of a 70 percent rating for PTSD is granted 
subject to the law and regulations governing the payment of 
monetary benefits.

Entitlement to an earlier effective date of April 16, 1999 
for the award of a TDIU is granted subject to the law and 
regulations governing the payment of monetary benefits. 

Entitlement to an earlier effective date of April 16, 1999 
for the award of DEA is granted subject to the law and 
regulations governing the payment of monetary benefits. 



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


